DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in TW 05/17/2018. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.
Drawings
Figure 1 is objected to because it should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim 1 recites the limitation "the aforesaid side" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 includes both a side (line 3) and another side (line 7) and it is unclear which applicant is referring to if either. For examination purposes examiner has interpreted “aforesaid” to be the side.
The phrase "a first positioning groove is provided between the two upper cantilever portions" in lines 9-10 of claim 1 renders the claim indefinite/unclear. The disclosure (Fig. 2) doesn’t have the first positioning groove 30 provided between the two upper cantilever portions 26, but between the upper 26 and lower 28 cantilever portions. For examination purposes the first positioning groove “is between the two upper cantilever portions” has been construed to between the upper and lower cantilever portions, regard to what applicant may or may not consider to be acceptable.
Claims 2-8 are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duan (US 20180163462 A1).

Regarding claim 1, Duan teaches a retainer 28 for a window blind (shown in Fig. 1), which is adapted to connect (see Fig. 4) a slat 14, a lift pull cord 26 and a tilt cord 15, the retainer 28 comprising an abutting portion (labeled in Fig. 6 below), a protrusion (labeled in Fig. 6 below) being integrally extended from a side of the abutting portion and provided with a through hole 28e for [intended use] the lift pull cord 26 to be slidably threaded through (shown in Fig. 4 - note a lift pull cord could perform this intended use language as recited) the through hole 28e, two upper cantilever portions (labeled in Fig. 6 below) opposite to each other and two lower cantilever portions (labeled in Fig. 6 below) opposite to each other being integrally extended from another side of the abutting portion opposite to the aforesaid side (shown in Fig. 6 below), the two upper cantilever portions being separated (shown in Fig. 6 below) from the two lower cantilever portions by a predetermined distance so that a first positioning groove 28a is provided between the two upper cantilever portions (upper and lower cantilever portions) for the slat 14 to be embedded in the first positioning groove 28a, a second positioning groove (labeled in Fig. 6 below) perpendicularly communicating with the first positioning groove (labeled in Fig. 6 below) being provided between the 

    PNG
    media_image1.png
    586
    589
    media_image1.png
    Greyscale

Regarding claim 8, Duan teaches (see Fig. 6) the two upper cantilever portions (labeled in Fig. 6 above) and the two lower cantilever portions (labeled in Fig. 6 above) are equal in length.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Duan in view of Zhang (US 20160053532 A1).
Regarding claim 2, Duan teaches the retainer has two upper cantilever portions (labeled in Fig. 6 above), but is silent concerning two upper cantilever portions 20provided with two first detachment-proof teeth respectively and the two first detachment-proof teeth are located in the second positioning groove and staggered from each other.
Zhang teaches (Fig. 7) the cantilever portion 10 is provided with ¶0028 two first detachment-proof teeth 19 (a gap 18 includes teeth 19 on opposite sides) and staggered from each other (see marked up fig. below explaining staggered orientation).

    PNG
    media_image2.png
    486
    568
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    600
    399
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Duan to incorporate the teachings of Zhang and provide the two upper cantilever portions with the two first detachment-proof teeth in the second positioning groove. Doing so would tightly secure the tilt cord close to the abutting portion and keep it from coming out.
Regarding claim 3, Zhang teaches each of the first detachment-proof teeth 19 of the two upper cantilever portions 10 has a first guiding slope (labeled in Fig. 7 below); extension directions of the two first guiding slopes intersect with each other (shown in Fig. 7).
Regarding claim 4, Duan is silent concerning two lower cantilever portions 20provided with two second detachment-proof teeth respectively and the two 
Zhang teaches (Fig. 7) the cantilever portion 10 is provided with ¶0028 two first detachment-proof teeth 19 (a gap 18 includes teeth 19 on opposite sides) and staggered from each other (see marked up fig. above explaining staggered orientation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Duan to incorporate the teachings of Zhang and provide the two lower cantilever portions with the two first detachment-proof teeth in the second positioning groove. Doing so would tightly secure the tilt cord close to the abutting portion and keep it from coming out.
Regarding claim 5, Zhang teaches each of the detachment-proof teeth of the two cantilever portions 10 has a guiding slope (labeled in Fig. 7 above) and extension directions of the two guiding slopes intersect with each other (shown in Fig. 7).
Regarding claim 6, Duan in view of Zhang teaches the two upper cantilever portions (labeled in Fig. 6 above) are provided on sides thereof facing each other with two first detachment-proof teeth respectively; the two first detachment-proof teeth are located in the second positioning groove (labeled in Fig. 6 above) and staggered from each other; the two lower cantilever portions (labeled in Fig. 6 above) are provided on sides thereof facing each other with two 
Duan in view of Zhang is silent concerning the two first detachment-proof teeth vertically correspond to the two second detachment-proof teeth.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teeth to the top and bottom cantilever portions and arrange the two first and second detachment-proof teeth in vertical orientation (note that the teeth are attached to inner side of the upper and lower cantilever portions and would inevitably be aligned once applied; both cantilever portions are vertically aligned as shown in Fig. 6 above) to secure the cord in place and prevent the cord from unwantedly detached from the retainer.
The examiner further notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a duplication of teeth on both upper and lower cantilevers, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 7, Duan in view of Zhang teaches each of the first detachment-proof teeth of the two upper cantilever portions (labeled in Fig. 6 above) has a first guiding slope; extension directions of the two first guiding slopes intersect with each other; each of the second detachment-proof teeth of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        



/DANIEL P CAHN/Primary Examiner, Art Unit 3634